McCLENDON, J.,
dissenting in part.
| ^though the trial court is afforded great discretion in setting expert witness fees, expert witnesses are only entitled to reasonable compensation. See Dakmak v. Baton Rough City Police, 12-1850 (La.App. 1 Cir. 9/4/14), 153 So.3d 511, 514. Based on the record and considering the factors set forth in Albin v. Illinois Cent. Gulf R. Co., 607 So.2d 844, 845 (La.App. 1 Cir.1992), I conclude that the award of $21,197.00 for the expert witness fee of *764accident reconstruction expert, David Love, was abusively high.